Title: To George Washington from Lieutenant Colonel William Stephens Smith, 29 April 1779
From: Smith, William Stephens
To: Washington, George



May it please your Excellency
Camp [Middlebrook]April 29th 1779

Immagening that the multiplicity of Business that your Excellency must at present be necessarily engaged in, would render it something inconvenient to honour me with a private Audience; I have thought it most proper to adopt this method to inform you of my Situation which at present is not so agreable as I could wish.
I was permitted by M.G. Sullivan to come on with him to H. Quarters, to enquire into the arrangement of the Corps under the command of Colo. H. Jackson in which I have the Honour of commanding a Regt & if they were to be thrown into two Regts I flatter’d my-self I should continue in the Command of one of them as being the 2d in Rank in that Corps & consequently return, in which Situation I might probably have got my Regt removed to some Brigade which would have re[n]derd it more pleasing than when under the Command of Colo. Jackson, in short, it is so disagreable that I cannot think of sacrificeing my feelings as a Gent. & a Soldier any Longer.
If your Excellency could with any degree of propriety remove me from the Corps I should be happy otherwise I fear I shall be under the disagreable necessity of Leaving the Service of my Country a Circumstance that I candidly acknowledge to Your Excellency affords the most disagreable reflections, for I can conceive of very few Reasons that will Justify a young Gentleman in my Situation Quiting the Service while the Enemy are ravageing the Country that gave him Birth. The reasons that I could offer, why, being under the command of Colo. Jackson is disagreable to me, are so many & so lengthy that I fear it would be trespassing too much upon your Excellency’s Patience at present to rehears⟨e⟩.
Relying entirely upon your Excellency’s Pleasure by which I would wish to regulate my Conduct I have the Honour to subscribe myself Your most devoted Servt
Wm S. Smith Lt Coll